DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 01/04/2021. 
Claim(s) 1, 3, 5-11, 13-17 and 19-23 are currently pending. 
Claim(s) 15-17, 19 and 20 have been withdrawn. 
Claim(s) 1, 15 and 21 have been amended. 
Claim(s) 2, 4, 12 and 18 have been canceled. 
Claim(s) 12-23 have been added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-9, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 2226302, Dapeng et al. (see attached machine translation) in view of US 2016/0158708, Lee et al.
Regarding claim 1
Dapeng teaches a gas sensor [Fig. 1, Abstract, Page 1, lines 15-36], comprising: 
a substrate (glass or silicon wafer 1) [Fig. 1 and Page 1, line 36]; 
an output layer (corresponding to interdigitated electrode pair 2) disposed on the substrate (1) [Fig. 1 and Page 1, line 36]; 
a sensing layer (sensitive layer 3) disposed on the output layer (2) [Fig. 1 and Page 1, line 36]; and 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. 1
	Dapeng does not teach the porous polymer film being a nanoporous polymer film that selectively allows smaller molecules of different types of gas molecules to pass through while blocks larger ones of different types of gas molecules, wherein a diameter of a hole of the nanoporous polymer film is 0.2 nanometers to 20 nanometers, and a material of the nanoporous polymer film comprises a combination of any two of perfluoro sulfonic acid polymer, nano cellulose, cellulose acetate, polysulfone, polyvinylamine, polyamide, and polyfuran.
Lee teaches a gas sensor comprising a nanoporous polymer membrane/film that provides improved gas permeation selectivity [Abstract, paragraph 0022, 0039, 0045-0048], wherein a diameter of a hole of the nanoporous polymer membrane/film is 0.2 nanometers to 20 nanometers (4Å to 15 Å = 0.4 nanometers to 1.5 nanometers; 1 Å = 0.1 nanometers) [paragraphs 0063-0064], and a material of the nanoporous polymer membrane/film comprises a combination of any two of cellulose acetate, polysulfone and polyamide [paragraphs 0062 and 0066].

Dapeng and Lee are analogous inventions in the field of gas sensors.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the porous polymer film of Dapeng with the nanoporous polymer membrane/film of Lee because it provides improved gas permeation selectivity [Lee, Abstract, paragraph 0022, 0039, 0045-0048].
As further clarification with regards to the material comprising a combination of the polymers listed in paragraph [0066] of Lee, one of ordinary skill in the art would have found obvious to combine any two of the polymers taught in modified Dapeng because said polymers are taught to be useful for the same purpose i.e., polymer for the polymer matrix [Lee, paragraph 0066].  The court has held that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) [see MPEP §2144.06]


While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
Regarding claim 5
Modified Dapeng teaches the gas sensor as set forth above, wherein the nanoporous polymer film comprises an ion-based structure [Lee, paragraphs 0052, 0056, 0058and 0066]. 
Because the nanoporous polymer film is made of the same materials as the ones disclosed in paragraph [0021] of the instant specification, the claimed properties or functions are presumed to be inherent.
The court has held that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the 
Regarding claim 6
Modified Dapeng teaches the gas sensor as set forth above, wherein the output layer comprises an electrode (see interdigitated electrode pair 2) [Dapeng, Fig. 1, Page 1, line 36]. 
Regarding claim 7
Modified Dapeng teaches the gas sensor as set forth above, wherein a surface of the substrate (1) comprises a flat surface, a non-planar surface or a combination thereof [Dapeng, Fig. 1 and Pages 1-2, lines 36-42]. 
Regarding claim 8
Modified Dapeng teaches the gas sensor as set forth above, wherein the output layer (interdigitated electrode pair 2) has a gap [Dapeng, Fig. 1 and Page 1, line 36], and the sensing layer (3) is disposed in the gap of the output layer (the sensitive layer 3 is deposited on the interdigitated electrode 2 which comprises a gap) [Dapeng, Fig. 1 and Pages 1-2, lines 36-42].  
Regarding claim 9
Modified Dapeng teaches the gas sensor as set forth above, wherein the output layer comprises a comb-shaped electrode [Dapeng, Fig. 1 and Pages 1-2, lines 36-42]. 
Regarding claim 13
Modified Dapeng teaches the gas sensor as set forth above 1, wherein a material of the nanoporous polymer film comprises a positive ion-based structure [Lee, paragraphs 0052, 0056, 0058and 0066]. 

The court has held that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Regarding claim 14
Modified Dapeng teaches the gas sensor as set forth above, wherein a material of the nanoporous polymer film comprises a negative ion-based structure [Lee, paragraphs 0052, 0056, 0058 and 0066]. 
Because the nanoporous polymer film is made of the same materials as the ones disclosed in paragraph [0021] of the instant specification, the claimed properties or functions are presumed to be inherent.
The court has held that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 2226302, Dapeng et al. in view of US 2016/0158708, Lee et al. as applied to claims 1, 2, 4-9, 13 and 14 above, and further in view of US 2011/0179861, Grange et al.
Regarding claim 3
All the limitations of claim 1, from which claim 3 depends, have been set forth above.
Modified Dapeng does not teach a thickness of the nanoporous polymer film being 0.05 nanometers to 150 nanometers. 
Grange teaches a gas sensor comprising a nanoporous film having a thickness of 0.05 nanometers to 150 nanometers (between 100 and 500 nm) [paragraph 0077], wherein a porous film having a thickness in said range provides improved sensitivity [paragraphs 0031, 0034-0035 and 0077].
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the nanoporous polymer film of modified Dapeng to have a thickness of 0.05 nanometers to 150 nanometers in order to obtain further improved sensitivity [Grange, paragraphs 0031, 0034-0035 and 0077].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 2226302, Dapeng et al. in view of US 2016/0158708, Lee et al. as applied to claims 1, 2, 4-9, 13 and 14 above, and further in view of US 2010/0050735, Varney et al.
Regarding claims 10 and 11

Modified Dapeng teaches the gas sensor as set forth above, wherein a material of the output layer comprises a conductive material (the output material comprises an interdigitated electrode pair and therefore is conductive) [Dapeng, Fig. 1 and Pages 1-2, lines 36-42].
Modified Dapeng does not teach a material of the output layer comprising carbon powder, carbon nanotube, graphene, reduced graphene oxide, gold, platinum, silver, copper or aluminum (platinum).
Varney teaches that suitable material for output layers in such similar gas sensors include carbon or carbon containing materials, silver and gold [Fig. 3 and paragraph 0049].
Therefore, because Varney teaches choosing from a finite number of identified, predictable materials for such output layers, one of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Since Varney teaches that an output layer made from materials such as carbon, carbon-containing, silver and gold leads to the anticipated success, said materials are not of innovation but of ordinary skill and common sense [see MPEP 2143].
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp..
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US in view of CN 2226302, Dapeng et al. (see attached machine translation) in view of US 2016/0158708, Lee et al., US 2011/0244585, Mayne-L’Hermite et al. and US 2018/0180573, Lin et al.
Regarding claim 21
Dapeng teaches a gas sensor [Fig. 1, Abstract, Page 1, lines 15-36], comprising: 
a substrate (glass or silicon wafer 1) [Fig. 1 and Page 1, line 36]; 
an output layer (corresponding to interdigitated electrode pair 2) disposed on the substrate (1) [Fig. 1 and Page 1, line 36]; 
a sensing layer (sensitive layer 3) disposed on the output layer (2) [Fig. 1 and Page 1, line 36]; and 
a porous polymer film (corresponding to protective layer 4 comprising amphiphilic organic molecules, which allows diffusion of various gases therethrough) disposed on the sensing layer (3) [Fig. 1, Page 1, lines 25-33 and 36].
	Dapeng does not teach a nanoporous polymer film.
Lee teaches a gas sensor comprising a nanoporous polymer membrane/film that provides improved gas permeation selectivity [Abstract, paragraph 0022, 0039, 0045-0048].
Lee teaches that the nanoporous polymer membrane/film selectively allows smaller molecules of different gas molecules to pass through while blocking larger ones of different gas molecules (the membrane separates or concentrates one or more gases from a gas mixture, the gasses having different molecular sizes, wherein the adsorption characteristics may be changed according to the kind and size of the hybrid nanoporous 
Dapeng and Lee are analogous inventions in the field of gas sensors.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the porous polymer film of Dapeng with the nanoporous polymer membrane/film of Lee because it provides improved gas permeation selectivity [Lee, Abstract, paragraph 0022, 0039, 0045-0048].
Modified Dapeng does not a material of the sensing layer being silicon, graphene or graphene oxide.
Mayne-L’Hermite teaches use of carbon nanotubes made of several graphene layers as the sensitive component in a gas sensor, wherein the carbon nanotubes comprising the graphene layers provide a very large specific surface area which provides a very large surface for interaction with the surrounding atmosphere.  Further, said material has a very high electric conductivity which proves to be extremely sensitive to the adsorption of molecules on their surface, and therefore more generally to their environment.  Additionally, the small size of the carbon nanotubes is favorable for making miniaturized devices [paragraph 0023].
Modified Dapeng and Mayne-L’Hermite are analogous inventions in the field of gas sensors.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the material of the sensing layer of Modified Dapeng to be carbon nanotubes, as in Mayne-L’Hermite, because said material provides the advantages of a very large surface for interaction with the surrounding atmosphere, extreme sensitivity to the adsorption of molecules on their 
If the above is found insufficient with regards to the material of the sensing layer, Lin is cited in the alternative.
Lin teaches a gas sensor comprising a sensing layer of graphene, said sensing  material demonstrating superior performance and great application potential in gas sensing, i.e. ultra-low power consumption, individual molecule detection and wide sensitive range of gas type [paragraphs 0006 and 0037].
Modified Dapeng and Lin are analogous inventions in the field of gas sensors.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the material of the sensing layer of Modified Dapeng to be graphene, as in Li, because said material demonstrates superior performance, provides ultra-low power consumption and has a wide sensitive range of gas type [Lin, paragraphs 0006 and 0037].
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 2226302, Dapeng et al. in view of US 2016/0158708, Lee et al. as applied to claims 1, 2, 4-9, 13 and 14 above, and further in view of US 2017/0176370, Velasquez-Garcia et al.
Regarding claim 22
All the limitations of claim 1, from which claim 22 depends, have been set forth above.
Modified Dapeng does not teach the substrate being a convex surface, a concave surface, a double concave surface, or a double convex surface.

Modified Dapeng and Velasquez-Garcia are analogous inventions in the field of gas sensors.  Because Velasquez-Garcia teaches choosing from a finite number of identified, predictable substrate surface structures, one of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Since Velasquez-Garcia teaches that a convex/concave or planar/flat leads to the anticipated success, said surfaces are not of innovation but of ordinary skill and common sense [see MPEP 2143].  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found obvious to make the substrate surface in modified Dapeng concave, convex or flat, as taught in Velasquez-Garcia, because said structures effectively function as surfaces for supporting sensor structures [Velasquez-Garcia, paragraphs 0063-0064 and 0075].
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 2226302, Dapeng et al. in view of US 2016/0158708, Lee et al. as applied to claims 1, 2, 4-9, 13 and 14 above, and further in view of US 2017/0146475, Dooley et al.
Regarding claim 23
All the limitations of claim 1, from which claim 22 depends, have been set forth above.
Modified Dapeng teaches the gas sensor as set forth above, wherein the output layer (interdigitated electrode pair 2) has a gap [Dapeng, Fig. 1 and Page 1, line 36], and the sensing layer (3) is disposed in the gap of the output layer (the sensitive layer 3 
Modified Dapeng is silent to the sensitive material not completely filled in the gap.
Dooley teaches a gas sensor wherein comprising a sensing layer (2) disposed on an output layer (electrically conductive elements 4’ and 4’’) [Fig. 1 and paragraphs 0013-0014], wherein the sensing layer (2) is disposed in the gap of the output layer (see inter-element space 5) but not completely filled in the gap (the sensing layer 2 at least partially dills the inter-element space/gap) [paragraph 0014].  
Modified Dapeng and Dooley are analogous inventions in the field of gas sensors.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensing layer in modified Dapeng such that it is disposed over but does not completely fill in the gap of the output layer, as in Dooley, because said configuration is capable of effectively exhibiting a change in a certain property such that the presence of a chemical is detected [Dooley, paragraphs 0002-0003 and 0014].

Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. 
Applicant argues that the polymer cited in paragraph 0066 of Lee is used in the matrix of the polymer membrane, and 4 Å to 15 Å is a window size of the hybrid nanoporous material in paragraph 0022 of Lee.
Applicant argues that there is no teaching that the polymer matrix has a window size of 4 Å to 15 Å, and there is also no teaching that the material of the hybrid nanoporous material is selected from “the group consisting of polyimide, polyacetylene, cellulose acetate, polysulfone, polyethylene oxide, poly(4-methylpentene-l), poly(2,6-
Examiner respectfully disagrees.  Applicant’s arguments are not commensurate with the rejection.  The nanoporous polymer film corresponds to the polymer membrane in Lee as a whole i.e., including both the polymer matrix and the nanoporous material.  Lee teaches a polymer membrane comprising a hybrid nanoporous material dispersed in a polymer matrix [paragraph 0037].  Accordingly, the polymer membrane of Lee has a window/opening in a range of 4Å to 15 Å, said range overlapping with the claimed range of 0.2 nm to 20 nm (1Å = 0.1nm), and a material that is selected from the ones listed in paragraph [0066].
With regards to claim 21, applicant argues that Dapeng, Lee and Mayne-L’ Hermite fail to disclose a material of the sensing layer being silicon, graphene, or graphene oxide.
Examiner respectfully disagrees.  The sensitive component disclosed in Mayne-L’ Hermite comprises carbon nanotubes made of several graphene layers.  Accordingly, the sensing layer comprises graphene.
	Further, in the alternative, Lin shows that graphene demonstrates superior performance and great application potential in gas sensing, i.e. ultra-low power consumption, individual molecule detection and wide sensitive range of gas type [paragraphs 0006 and 0037].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721